Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Tijuan Jones petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to vacate his sentence pursuant to 28 U.S.C.A. § 2255 (West 2000 & Supp.2008). He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court entered an order on October 16, 2008, granting the Government’s motion to dismiss the § 2255 motion as untimely filed. Accordingly, because the district court has recently decided Jones’ case, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.